 Case 1:18-cv-00007-TSK Document 21 Filed 03/31/21 Page 1 of 5 PageID #: 68



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


WILLIAM LEE ANDERSON,

             Petitioner,

v.                                             Civ. Action No.1:18-CV-7
                                                         (Kleeh)

WARDEN, FCI GILMER,

             Respondent.


     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 19], AND
               DISMISSING PETITION [DKT. NO. 1] AS MOOT

       On January 12, 2018, pro se Petitioner, William Lee Anderson,

(“Anderson” or “Petitioner”), filed a petition for habeas corpus

relief pursuant to 28 U.S.C. § 2241 challenging the legality of

his career offender enhanced sentence [Dkt. No. 1].                At the time

of    the   filing,    Petitioner     was   incarcerated   at   FCI    Gilmer.

Petitioner filed a memorandum in support titled “Motion Under §

1651 All Writs Motion,” a motion to proceed as a pauper, and a

copy of his Prisoner Trust Account Report with Ledger Sheets.

[Dkt.   Nos.   2,     3,   4].   By   order   entered   February    13,   2018,

Petitioner Anderson was granted permission to proceed as a pauper

and directed to pay the five-dollar filing fee [Dkt. No. 7], which

he paid on February 26, 2018 [Dkt. No. 9].

       Pursuant to Local Rule of Prisoner Litigation Procedure (“LR

PL P”) 2, the case was referred to the magistrate judge for a
    Case 1:18-cv-00007-TSK Document 21 Filed 03/31/21 Page 2 of 5 PageID #: 69
Anderson v. Warden, FCI Gilmer                                         1:18-CV-7


review and report and recommendation (“R&R”).               The R&R was issued

on August 12, 2020, and recommended that the petition be dismissed

without prejudice for lack of jurisdiction [Dkt. No. 19].

        The   facts   of   Petitioner’s      underlying    criminal        case   are

detailed in the R&R [Dkt. No. 19 at 2-4].             Petitioner was named in

a March 21, 2012, six-count drug distribution Indictment 1 [Dkt.

No. 1, Case No. 3:12cr28].           On June 27, 2012, the Government filed

a Notice of Information of Anderson’s prior felony convictions

[Dkt. No. 28, Case No. 3:12cr28], and on July 30, 2012, Petitioner

pled guilty to Count Seven of the Indictment pursuant to a written

plea     agreement    [Dkt.   Nos.    35,    36,   Case   No.    3:12cr28].        At

Petitioner’s       November    5,    2012,    sentencing        hearing,    he    was

categorized as a career offender and sentenced to 188 months

imprisonment followed by 6 years of supervised release [Dkt. No.

46, Case No. 3:12cr28].

        Anderson appealed the sentence and an Anders 2 brief was filed

on his behalf [Dkt. No. 50, Case No. 3:12cr28].                    By unpublished

per curiam opinion, the Fourth Circuit affirmed the decision of

the district court [Dkt. No. 61, Case No. 3:12cr28].                       Anderson

filed a motion for a sentence reduction pursuant to 18 U.S.C.§


1
 The information related to Petitioner’s underlying criminal case
is taken from the criminal docket in the United States District
Court for the Northern District of West Virginia, Case No.
3:12cr28.
2
    Anders v. California, 386 U.S. 738 (1967).
                                         2
 Case 1:18-cv-00007-TSK Document 21 Filed 03/31/21 Page 3 of 5 PageID #: 70
Anderson v. Warden, FCI Gilmer                                         1:18-CV-7


3584(c)(2), which was denied by Order entered on November 5, 2015

[Dkt. No. 64, Case No. 3:12cr28].              Anderson filed a motion to

vacate under 28 U.S.C. § 2255 on May 9, 2016, and moved to

voluntarily dismiss his motion on February 23, 2017 [Dkt. Nos. 65,

78].    On March 7, 2017, the § 2255 motion was dismissed [Dkt. No.

84, Case No. 3:12cr28].

       On December 2, 2019, Anderson moved for a sentence reduction

under the First Step Act of 2018, and the motion was denied on

March 17, 2020 [Dkt. Nos. 86, 94].           Anderson appealed and on August

19, 2020, the case was remanded to the district court for further

proceedings    [Dkt.   No.    105,    Case    No.    3:12cr28].       Notices   of

supplemental    authority     supporting       the    motion   were    filed    on

Anderson’s behalf [Dkt. Nos. 106, 112, 114, Case No. 3:12cr28],

and    on   February   17,    2021,    an     Order    was   entered    granting

Petitioner’s motion for sentence reduction with a judgment of time

served and 6 years supervised release [Dkt. No. 115, Case No.

3:12cr28].       Petitioner     was    released       from   custody    and     his

supervision commenced on February 23, 2021 [Dkt. No. 118, Case No.

3:12cr28].

       With the § 2241 petition, Anderson challenged his predicate

convictions for his career offender sentence, and requested that

his “illegal” career offender enhancement be removed [Dkt. No. 1].

The magistrate judge found the petition under § 2241 to be improper

because Petitioner challenged the validity of his sentence rather

                                       3
 Case 1:18-cv-00007-TSK Document 21 Filed 03/31/21 Page 4 of 5 PageID #: 71
Anderson v. Warden, FCI Gilmer                                    1:18-CV-7


than its execution [Dkt. No. 19 at 6-11]. Because Petitioner could

not satisfy the savings clause provision of § 2255 for his claim

to be considered under § 2241, the magistrate judge recommended

that the Petition be dismissed without prejudice [Id. at 11].

     The R&R states that “any party shall have fourteen days

(filing of objections) and then three days (mailing/service), from

the date of filing this Report and Recommendation within which to

file with the Clerk of this Court, specific written objections,

identifying the portions of the Report and Recommendation to which

objection is made, and the basis of such objection” [Dkt. No. 19

at 11].   It further warned them that the “[f]ailure to file written

objections . . . shall constitute a waiver of de novo review by

the District Court and a waiver of appellate review by the Circuit

Court of Appeals” [Id.].      Petitioner accepted service of the R&R

on August 12, 2020 [Dkt. No. 20].         No objections were filed.

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C).       Otherwise, “the Court may adopt,

without     explanation,      any    of      the     magistrate     judge’s

recommendations” to which there are no objections.          Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).            Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.            See Diamond v. Colonial

                                     4
 Case 1:18-cv-00007-TSK Document 21 Filed 03/31/21 Page 5 of 5 PageID #: 72
Anderson v. Warden, FCI Gilmer                                  1:18-CV-7


Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     The Court is under no obligation to conduct a de novo review

and the R&R was reviewed for clear error.        Finding no clear error,

the Court ADOPTS the R&R [Dkt. No. 19] except to the extent that

it recommends the dismissal be without prejudice.           Petitioner is

no longer in federal custody as he was released on standard

conditions by Order entered on February 17, 2021, in Case No.

3:12cr28.     Because this Court lacks jurisdiction to consider the

Petition, Anderson’s Petition [Dkt. No. 1] is now moot and is

DISMISSED WITH PREJUDICE.

     The Court further DIRECTS the Clerk to STRIKE this matter

from the Court’s active docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se Plaintiff, via certified mail,

return receipt requested, at the last known address as shown on

the docket.

     DATED: March 31, 2021


                                   /s/ Thomas S. Kleeh
                                   THOMAS S. KLEEH
                                   UNITED STATES DISTRICT JUDGE




                                     5
